Here the testimony closed, and the case was summed up by Fletcher M. Haight and Felix Tracey, Esqrs. for the prisoner, and John G. Spencer, one of the counsel for *426the people. After an able and impartial charge by Judge j^chester, jury retired about two o’clock on Tursday night, and returned before six on Friday morning with a verdict of guiltv. He was sentenced to be hanged on the o j ... 19th of March, which sentence was carried into execution. After the sentence, and before the execution, he confessed the murder, as appears by Messrs. Cruger & Wells’ report of his case. He tells the story in the following words:
“I shall now describe the Murder of Othello Church. Yes, in a cool, deliberate manner I murdered him!! Called him from his sweet slumbers, and from the bosom of his wife—never more to return to her fond embrace—to sink him in the grave. Yes, his own floor I bathed with his warm blood, and his soul I hurried oif to another world. I heard the new-made widow’s groans, and the wretched orphan’s cries, which pierced my flinty heart. May God forgive me, and wash the crimson stain from my afilicted soul.
“ I was aggravated 'to this crime • by injuries, personal abuses, and insults: -but they are no excuse for me. . I had some time calculated on his destruction, and one day, a few weeks before his death, he went to Angelica, and I expected him to .return in the evening. I loaded a guu and way-laid the road between his house and mine, in the woods west of M’Coy’s tavern. Here I tarried until late at night, awaiting his return; but he did not come. I first took my stand behind a root, and then, for my better accommodation, behind a large pine tree, and had he come, I surely should have shot him. While I here stood I had some reflections; the sweet evening breeze gently pressed the lofty forest, and the tall pines could bend beneath the power of Heaven—but my obdurate heart remained unmoved.
*427“ The next day I went to Angelica, and there I saw Mr. Church, and I felt very glad he had escaped. After re-fleeting on the subject, and getting no satisfaction, I fixed my eye on him again, and I could not spare him. Accordingly, in December I watched the state of the snow, that I might not be tracked, and on the 29th I thought the thing was ripe. In the afternoon I loaded a rifle, and placed it in a bed-room where no person slept, and where I could reach it from the window if occasion should require. I then rode to Angelica, four miles east; Mr. Church lived about 6 miles west of my house ; I put my horse up at Mr. Sherman’s tavern, and fed it. I was about the village until after 10 o’clock at night. At Mr. Dautrement’s I drank considerable brandy, and calculated to take as much as I could, and do business regular. I then rode home, stopped at the bars opposite my house, and dismounted, and had serious reflections on the course I was pursuing. After a considerable pause I resolved to go, for I never allowed myself to give back in any undertaking. I then went to the bed-room window, and took out the gun; no one of my family knew it, and rode .a smart trot to Church’s. I hitched my beast near Mr. Spear’s shop—took out my knife and rubbed my flint, that it might not miss fire. I took the mitten from off my right hand, and put it in my pocket. I was careful not to drop any thing whereby I might be detected. I then stepped to his kitchen door, which opened near the head of his bed, and stood 5 or 6 minutes on' his door stone. All creation seemed' locked in slumber, and one dread silence reigned through all the works of God.
“ Now my bold heart even trembled at the thought of an act so desperate, and every vibration of my soul seemed shrinking beneath the horrors of the scene.
*428111 rapped at his door, and shuddered at the very noise I made ; and was on the very point of retiring, when his wife, I think, awoke him, and' he exclaimed “ Who is there 7 I .endeavored to alter my voice, and answered, “ I have a letter for you /' he then said, “ walk in." I answered, “ have the goodness to open the door and take it.” He arose, and as he opened the door, as soon as I saw the appearance of his white shirt, I shot at venture. I took no sight, and had the gun by my side. ■ I think the muzzle was not more than 3 or 4 feet from him. I then heard him exclaim, “ Oh! my God, my God!!" I heard no more of him. . I then returned to my beast, and every step was marked with care, lest I should fall or lose something, as it was slippery. The shocking cries and shrieks of the family broke the midnight silence, and rent the air with horror, which I heard a considerable distance. I then rode with great speed home. I dismounted and loaded my gun in haste, ánd set it into the window whence I had taken it; then I put out my beast, went to bed and went asleep. Before day the neighbours of Mr. Church called on me, and informed me he was murdered in his own house.”